U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 10-Q (Mark one) [ X ] Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended September 30, 2009 OR [ ] Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File No. 0-29417 ALL Fuels & Energy Company (Exact name of registrant as specified in its charter) DELAWARE 62-1581902 (State or Other Jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6165 N.W. 86th Street, Johnston, Iowa 50131 (Address of principal executive offices, including zip code) (515) 331-6509 (Issuer’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [ X ] No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer [ ] Accelerated filer [ ] Non-accelerated filer [ ] (Do not check if a smaller reporting company) Smaller reporting company [ X ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ] No [ X ] As of November 20, 2009, there were 50,624,386 shares of the issuer’s common stock outstanding. PART I - FINANCIAL INFORMATION Item 1. Financial Statements INDEX TO FINANCIAL STATEMENTS Page ALL Fuels & Energy Company Consolidated Balance Sheets as of September 30, 2009 (unaudited), and December 31, 2008 (audited) 3 Consolidated Statements of Operations for the Three Months and Nine Months Ended September 30, 2009 (unaudited) and 2008 (unaudited), and the Period from Commencement of Development Stage (June 7, 2004) to September 30, 2009 (unaudited) 4 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2009 (unaudited) and 2008 (unaudited), and the Period from Commencement of Development Stage (June 7, 2004) to September 30, 2009 (unaudited) 5 Notes to Consolidated Financial Statements 7 ALL FUELS & ENERGY COMPANY (a development stage company) CONSOLIDATED BALANCE SHEETS September 30, 2009, and December 31, 2008 9/30/09 unaudited 12/31/08 ASSETS Current assets Cash and cash equivalents $29,903 $314,224 Prepaid expenses 2,446 7,439 Total current assets 32,349 321,663 Property and equipment - at cost Equipment 3,333 1,729 3,333 1,729 Less accumulated depreciation (958) (815) Total property and equipment - net 2,375 914 Total assets $34,724 $322,577 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities Accounts payable and accrued expenses $149,929 $140,458 Note payable - related party 50,000 Total current liabilities 199,929 140,458 Stockholders’ equity (deficit) Common stock, $.01 par value; 80,000,000 shares authorized, 50,624,386 and 51,624,386 shares issued and outstanding 506,245 516,245 Additional paid-in capital 16,170,264 16,053,072 Treasury stock, at cost (150,000) (150,000) Receivable from shareholder (50,000) (50,000) Accumulated deficit (6,423,944) (6,423,944) Deficit accumulated during the development stage (10,199,770) (9,763,254) Total stockholders’ equity (deficit) (147,205) 182,119 Total liabilities and stockholders’ equity (deficit) $34,724 $322,577 The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) CONSOLIDATED STATEMENTS OF OPERATIONS For the Three Months and Nine Months Ended September 30, 2009 and 2008, and the Period from Commencement of Development Stage (June 7, 2004) to September 30, 2009 Three Months Ended 9/30, Nine Months Ended 9/30, 2009 (unaudited) 2008 (unaudited) 2009 (unaudited) 2008 (unaudited) Period from Commence-ment of Development Stage (June 7, 2004) to 9/30/09 (unaudited) Revenues $ $ $8,092 $ $8,092 Operating Costs and Expenses Consulting 1,050 82,985 92,435 871,000 7,716,335 Legal and professional 19,164 18,721 66,153 224,936 1,184,719 Impairment charge 193,720 193,720 333,540 General and administrative 74,669 127,810 238,876 450,171 1,479,389 Total operating expenses 126,883 423,236 397,464 1,739,827 10,713,983 Other income (expense) Beneficial conversion expense (50,000) (50,000) (50,000) Interest expense (794) (6,150) (794) (19,777) (57,609) Interest income 10 1,312 134 6,775 51,328 Rental income 10,000 30,000 66,250 Loss on sale of land (1,278) Equity loss in subsidiary (145,446) (14,485) (150,037) (233,340) Total other income (expense) (50,784) (140,284) (65,145) (133,039) (224,649) Net loss $(145,667) $(563,520) $(454,517) $(1,872,866) $(10,930,540) Income (loss) per share $(0.00) $(0.01) $(0.01) $(0.04) Weighted average number of shares outstanding (basic and diluted) 50,624,386 51,693,619 51,179,941 51,327,269 The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Nine Months Ended September 30, 2009 and 2008, and the Period from Commencement of Development Stage (June 7, 2004) to September 30, 2009 Nine Months Ended September 30, 2009 (unaudited) 2008 (unaudited) Period from Commencement of Development Stage (June 7, 2004) to 9/30/09 (unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $(454,517) $(1,872,866) $(10,912,540) Adjustments to reconcile net loss to cash used for operating activities: Loss on sale of land 1,278 Loss on disposition of fixed assets 187 187 Depreciation and amortization 546 1,613 6,884 Equity loss in subsidiary 150,037 Options issued for compensation 57,192 276,408 6,999,585 Non-cash beneficial conversion expense 50,000 50,000 Stock issued for services and compensation 591,400 1,176,345 Impairment charge 333,540 Increase (decrease) in prepaids 4,993 20,988 (90,266) Increase in unearned rental income 10,000 Increase in accounts payable (9,472) 97,068 74,299 Net cash used for operating activities (332,127) (531,632) (2,360,688) The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) CONSOLIDATED STATEMENTS OF CASH FLOWS For the Six Months Ended June 30, 2009 and 2008, and the Period from Commencement of Development Stage (June 7, 2004) to June 20, 2009 (cont.) Six Months Ended June 30, (2009) (unaudited) 2008 (unaudited) Period from Commencement of Development Stage (June 7, 2004) to 6/30/09 (unaudited) CASH FLOWS FROM INVESTING ACTIVITIES Purchase of land (951,238) Investment in subsidiary (150,037) Increase in accrued liabilities - related party 40,056 Collections from receivable Proceeds from sale of land 461,960 Purchase of office equipment (2,194) (636) (4,160) Payments on construction-in-progress (6,696) (193,720) Net cash used in investing activities (2,194) (157,369) (647,102) CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from sale of common stock for cash 143,269 2,653,623 Principal payments on related party advances (3,988) Proceeds from notes payable - related party 50,000 50,000 Proceeds from long-term debt, net of deferred borrowing costs 483,120 Purchase of treasury stock (150,000) Contributions from shareholders 950 Net cash provided by financing activities 50,000 143,269 3,033,705 NET CHANGE IN CASH (284,321) (545,732) 25,915 Cash, beginning of period 314,224 612,888 3,988 Cash, end of period $29,903 $67,156 $29,903 The accompanying notes are an integral part of these statements. ALL FUELS & ENERGY COMPANY (a development stage company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS September 30, 2009 (unaudited) Note 1. Summary of Significant Accounting Policies Basis of Presentation The accompanying unaudited interim financial statements of ALL Fuels & Energy Company (the “Company”) have been prepared by the Company in accordance with accounting principles generally accepted in the United States of America, pursuant to the Securities and Exchange Commission rules and regulations. In management’s opinion all adjustments necessary for a fair presentation of the results for interim periods have been reflected in the interim financial statements. The results of operations for any interim period are not necessarily indicative of the results for a full year. All adjustments to the financial statements are of a normal recurring nature. Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles have been condensed or omitted. Such disclosures are those that would substantially duplicate information contained in the most recent audited financial statements of the Company, such as significant accounting policies and stock options. Management presumes that users of the interim statements have read or have access to the audited financial statements and notes thereto included in the Company’s Annual Report on Form 10-K for the year ended December 31, Note 2. Management’s Plans for Liquidity Recent loans from a director have provided the Company with capital to sustain its operations. However, the Company will require additional funds, including further loans from a director, if any, in order to sustain its operations through the remainder of 2009 and the first half of 2010. The Company will require substantial additional capital to purchase one or more existing ethanol production facilities or to pursue other business opportunities. The Company believes it will be able to secure the financing, in the form of debt, equity or a combination thereof, necessary to complete these opportunities. To this end, the Company has retained Trinity Capital, Los Angeles, California, as its investment banker. To date, the Company has not received a commitment for an equity investment or a loan in any amount. During the remainder of 2009, the Company intends to commit its available capital, if any, to its pursuit of the acquisition of an existing ethanol production facility and its Ethanol Group activities and only nominal amounts of its available capital to each of its recently announced enzyme and polymer pipe ventures. It is likely that the enzyme venture will require approximately $1.5 million over the next 24 months to complete the development of up to ten market-ready enzymes. See Note 6 below for additional information concerning the enzyme venture. It is likely that the polymer pipe venture will require approximately $3 million over the next 12 months to commence pipe manufacturing and sales operations. See Note 7 below for additional information concerning the polymer pipe business opportunity. The needed funding will be sought from third parties. Note 3. Prepaid Expenses At September 30, 2009, the Company had $2,446 of prepaid expenses. At September 30, 2008, the Company had prepaid expenses of $31,649, of which $29,807 relates to expenses incurred in connection with its efforts in acquiring certain ethanol-related businesses. In future periods, prepaid expenses associated with successful acquisitions will be capitalized, while those associated with unsuccessful acquisition efforts will be expensed. The remaining $1,842 represents prepaid insurance. Note 4. Land, Equipment and Construction in Progress Through September 30, 2008, the Company had paid $193,720 in construction-related expenses associated with the Company’s proposed ethanol production facility to be constructed in Manchester, Iowa. In November 2008, this land was sold and the construction-related expenses written-off at than time. Note 5. Capital Stock Stock for Services During the first nine months of 2009, the Company issued no shares to consultants for services. During the first nine months of 2008, the Company issued a total of 1,000,000 shares of common stock to third-party consultants for services, resulting in $540,000 in non-cash compensation expense included in professional and legal expenses and consulting fees in the accompanying statements of operations. There are no performance commitments or penalties for non-performance, therefore the Company recorded the expense at the date of issuance. During the first nine months of 2009, the Company issued no shares to directors for bonuses. During the first nine months of 2008, the Company issued a total of 75,000 shares of common stock to three of its directors as bonuses. The issuance of these shares resulted in $41,400 in legal expenses and consulting fees in the accompanying statement of operations. There are no performance commitments or penalties for non-performance, therefore the Company recorded the expense at the date of issuance. Stock Issued on Exercise of Options During the first nine months of 2008, the Company issued a total of 405,000 shares of common stock on the exercise of options. These shares were issued for a total of $143,269 in cash. Cancellation of Common Stock In June 2009, a total of 1,000,000 shares of Company common stock were cancelled; such shares were tendered for cancellation by two third-party consultants. In January 2008, a total of 1,238,100 shares of Company common stock were cancelled, pursuant a settlement agreement. Note 6. AFSE Enzyme, LLC The Company recorded its investment in AFSE Enzyme, LLC on the equity method. Under this method, the Company recorded its initial investment at its cost and increased the investment by any additional funds invested. It then adjusted the amount of the investment by its share of the investee’s earnings or losses. Through 2008, the Company had invested $218,855 in the venture. During the fourth quarter of 2008, the Company ended its involvement in AFSE Enzyme and began to pursue the project without using AFSE Enzyme. Due to there being significant uncertainty that the Company will recover its investment, the Company wrote off the remaining investment in AFSE Enzyme during 2008. During the first nine months of 2009, the Company expended $-0- in furtherance of its enzyme development efforts. The Company’s enzyme’s development activities are intended to produce one or more “super” enzymes that would serve to produce ethanol from cellulosic plant material. The Company believes such an enzyme product would, in theory, reduce ethanol productions costs by up to 50% compared to traditional corn-based production. In addition, these enzyme development activities are to produce one or more additive enzyme products that would serve to enhance corn ethanol production by 5% to 10%. It is likely that approximately $1.5 million will be required over the next 24 months to complete the development of up to ten market-ready enzymes. The needed funding will be sought from third parties. Note 7. Polymer Pipe Opportunity During the third quarter of 2008, the Company entered into an ethanol alliance agreement with a private Iowa company, whereby the parties intended to form a series of entities for the purpose of engaging in numerous businesses related to the ethanol industry. This business relationship has been abandoned. However, the Company continues to pursue pipe-related opportunities which have been presented to it. Any funding needed for this business opportunity will be sought from third parties. Note 8. Ethanol Group During the last half of 2008, the Company created a new business division known as "ALL Fuels Ethanol Group". The Company believes there exist numerous opportunities to leverage its ethanol expertise to become an active participant in the ethanol production industry through this division. Ethanol Group was created in response to the ethanol industry's current high level of stress. During the first nine months of 2009, Ethanol Group obtained its first contract and recognized its first revenues pursuant thereto. Under this contract, Ethanol Group provided an assessment report to a lending institution concerning an existing ethanol production facility of one of its borrowers. Note 9. Loan from Director Loan from Director In August 2009, a director loaned the Company $50,000 to pay for working capital and pay certain operating expenses. This loan is evidenced by a convertible promissory note that bears interest at ten percent per annum and is payable on demand. The director may convert his note into shares of common stock at a conversion rate of one share for each for every $.01 of indebtedness so converted. Therefore, the Company recorded a beneficial conversion expense in the amount of $50,000, which represents the difference between the conversion price and the fair value of the common stock on the commitment date of the note. This director has indicated that he will not demand payment of this loan until such time as the Company has adequate funds with which to repay the loan. Note 10. Subsequent Event Loan from Director In October 2009, a director loaned the Company $10,000. This loan is evidenced by a convertible promissory note that bears interest at ten percent per annum, is payable on demand and may be converted into shares of the Company’s common stock at the rate of one share for every $.01 of indebtedness so converted. This director has indicated that he will not demand payment of this loan until such time as the Company has adequate funds with which to repay the loan. The funds received will be used for working capital and to pay certain operating expenses. Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations. General The ethanol industry is currently recovering from a period of a high level of stress as the industry attempts to stabilize itself in the wake of the tumult caused by the recent period of historically-high oil prices, during the first half of 2008, immediately followed by a sudden drop from those historically-high prices. In the current climate, we believe there exist numerous opportunities to leverage our company's ethanol expertise to become an active participant in the ethanol production industry. Despite the ethanol industry’s great degree of uncertainty, we continue to pursue the acquisition of one or more operating ethanol production facilities. There is no assurance that we will be able to obtain the funding needed to purchase a facility. In response to the ethanol industry's current state, we created a new business division known as "ALL Fuels Ethanol Group". We believe there exist numerous opportunities to leverage our ethanol expertise to become an active participant in the ethanol production industry through this division. Ethanol Group was created in response to the ethanol industry's current high level of stress. Recently, Ethanol Group obtained its first contract, pursuant to which we provided an assessment report to a lending institution concerning one of its debtor's existing ethanol production facility. For the past year, we have been pursuing an agreement with a leading research institution for the development and commercialization of an ethanol "super" enzyme, producing cellulosic ethanol with a theoretical savings of up to 50% reduction in ethanol production costs. Ethanol produced by such a super enzyme would be manufactured from sustainable non-food biomass and surplus waste products, such as wood chips, household garbage and sugarcane waste, which are abundantly available domestically and internationally. One of the key benefits would be the elimination of the cost of the more traditional component ethanol feed-stock, corn. There is no assurance that we will be successful in developing and commercializing any enzyme products. Critical Accounting Policies While we believe that the factors considered provide a meaningful basis for the accounting policies applied in the preparation of the condensed consolidated financial statements, we cannot guarantee that our estimates and assumptions will be accurate. If such estimates and assumptions prove to be inaccurate, we may be required to make adjustments to these estimates in future periods. Litigation and Tax Assessments. Should we become involved in lawsuits, we intend to assess the likelihood of any adverse judgments or outcomes of any of these matters as well as the potential range of probable losses. A determination of the amount of accrual required, if any, for these contingencies will be made after careful analysis of each matter. The required accrual may change from time to time, due to new developments in any matter or changes in approach (such as a change in settlement strategy) in dealing with these matters. Additionally, in the future, we may become engaged in various tax audits by federal and state governmental authorities incidental to our business activities. We anticipate that we will record reserves for any estimated probable losses for any such proceeding. Stock-Based Compensation. We account for stock-based compensation based on the provisions of Statement of Financial Accounting Standards No. 123. In December 2004, the Financial Accounting Standards Board issued Statement of Financial Accounting Standards No. 123 (Revised 2004), Share-Based Payment, (FAS-123R). This statement replaces FAS-123, Accounting for Stock-Based Compensation, supercedes APB Opinion No. 25, Accounting for Stock Issued to Employees, and amends FAS-95, Statement of Cash Flows. FAS-123R requires companies to apply a fair-value-based measurement method in accounting for share-based payment transactions with employees and to record compensation cost for all stock awards granted after the required effective date and for awards modified, repurchased or cancelled after that date. The scope of FAS-123R encompasses a wide range of share-based compensation arrangements, including share options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans. Newly issued accounting standards. On January 1, 2009, we adopted ASC 810 “Consolidations”(formerly SFAS 160 “Non-controlling Interests in Financial Statementsan amendment of ARB No. 51,” (SFAS 160). SFAS No. 160 amends Accounting Research Bulletin No. 51, “Consolidated Financial Statements,” to establish accounting and reporting standards for the non-controlling interest in a subsidiary and for the deconsolidation of a subsidiary. This standard defines a non-controlling interest, previously called a minority interest, as the portion of equity in a subsidiary not attributable, directly or indirectly, to a parent. SFAS No.160 requires, among other items, that a non-controlling interest be included in the consolidated statement of financial position within equity separate from the parent’s equity; consolidated net income to be reported at amounts inclusive of both the parent’s and non-controlling interest’s shares and, separately, the amounts of consolidated net income attributable to the parent and non-controlling interest all on the consolidated statement of operations; and if a subsidiary is deconsolidated, any retained non-controlling equity investment in the former subsidiary be measured at fair value and a gain or loss be recognized in net income based on such fair value. The presentation and disclosure requirements of SFAS No. 160 were applied retrospectively. Other than the change in presentation of non-controlling interests, the adoption of SFAS No. 160 had no impact on the Financial Statements. In April 2009, the Financial Accounting Standards Board (“FASB”) issued FSP FAS No. 141(R)-1, “Accounting for Assets Acquired and Liabilities Assumed in a Business Combination That Arise from Contingencies” (FSP FAS No. 141(R)-1). This pronouncement amends SFAS No. 141-R to clarify the initial and subsequent recognition, subsequent accounting, and disclosure of assets and liabilities arising from contingencies in a business combination. FSP SFAS No. 141(R)-1 requires that assets acquired and liabilities assumed in a business combination that arise from contingencies be recognized at fair value, as determined in accordance with SFAS No. 157, if the acquisition-date fair value can be reasonably estimated. If the acquisition-date fair value of an asset or liability cannot be reasonably estimated, the asset or liability would be measured at the amount that would be recognized in accordance with FASB Statement No. 5, “Accounting for Contingencies” (SFAS No. 5), and FASB Interpretation No. 14, “Reasonable Estimation of the Amount of a Loss.” FSP SFAS No. 141(R)-1 became effective for the Registrants as of January 1, 2009. As the provisions of FSP FAS No. 141(R)-1 are applied prospectively to business combinations with an acquisition date on or after the guidance became effective, the impact on our financials cannot be determined until the transactions occur. In April 2009, the FASB issued ASC 820 “Fair Value Measurements and Disclosures (formerly FSP FAS No. 157-4, “Determining Fair Value When the Volume and Level of Activity for the Asset or Liability Have Significantly Decreased and Identifying Transactions That Are Not Orderly”) (FSP FAS No. 157-4), which provides additional guidance for applying the provisions of SFAS No. 157. SFAS No. 157 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants under current market conditions. This FSP requires an evaluation of whether there has been a significant decrease in the volume and level of activity for the asset or liability in relation to normal market activity for the asset or liability. If there has, transactions or quoted prices may not be indicative of fair value and a significant adjustment may need to be made to those prices to estimate fair value. Additionally, an entity must consider whether the observed transaction was orderly (that is, not distressed or forced). If the transaction was orderly, the obtained price can be considered a relevant observable input for determining fair value. If the transaction is not orderly, other valuation techniques must be used when estimating fair value. FSP FAS No. 157-4 must be applied prospectively for interim periods ending after June 15, 2009. The application of this standard will not have a material impact on our financial statements. In April 2009, the FASB issued ASC 825-10-50 “Disclosure about Fair Value of Financial Instruments” (formerly FSP FAS No. 107-1 and Accounting Principles Board (APB) No. 28-1, “Interim Disclosures about Fair Value of Financial Instruments”), which amends SFAS No. 107, “Disclosures about Fair Value of Financial Instruments,” (SFAS No. 107) and APB Opinion No. 28, “Interim Financial Reporting,” respectively, to require disclosures about fair value of financial instruments in interim financial statements, in addition to the annual financial statements as already required by SFAS No. 107. FSP FAS No. 107-1 and APB No. 28-1 will be required for interim periods ending after June 15, 2009. As FSP FAS No. 107-1 and APB No. 28-1 provides only disclosure requirements; the application of this standard will not have a material impact on our financial statements. In April 2009, the FASB issued FSP FAS No. 115-2 and FAS No. 124-2, “Recognition and Presentation of Other-Than-Temporary Impairments” (FSP FAS No. 115-2 and FAS No. 124-2), which amends SFAS No. 115, “Accounting for Certain Investments in Debt and Equity Securities” and SFAS No. 124, “Accounting for Certain Investments Held by Not-for-Profit Organizations”. This standard establishes a different other-than-temporary impairment indicator for debt securities than previously prescribed. If it is more likely than not that an impaired security will be sold before the recovery of its cost basis, either due to the investor’s intent to sell or because it will be required to sell the security, the entire impairment is recognized in earnings. Otherwise, only the portion of the impaired debt security related to estimated credit losses is recognized in earnings, while the remainder of the impairment is recorded in other comprehensive income and recognized over the remaining life of the debt security. In addition, the standard expands the presentation and disclosure requirements for other than-temporary-impairments for both debt and equity securities. FSP FAS No. 115-2 and FAS No. 124-2 must be applied prospectively for interim periods ending after June 15, 2009. The application of this standard will not have a material impact on our financial statements. In June 2009, the FASB issued Accounting Standard Codification 105 (“ASC-105”) “Generally Accepted Accounting Principles” an amendment based on Statement of Financial Accounting Standard No. 168 “the FASB Accounting Standards Codification and the Hierarchy of Generally Accepted Accounting Principles”. This amendment establishes the “FASB Accounting Standards Codification” (“Codification”) as the source of authoritative accounting principles recognized by the FASB to be applied by non-governmental entities in the preparation of financial statements in conformity with GAAP. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal securities laws are also sources of authoritative GAAP for SEC registrants. The Codification is effective for interim and annual periods ending on or after September 15, 2009. On May 28, 2009, the FASB issued ASC 855, Subsequent Events (formerly SFAS 165, Subsequent Events). Although ASC 855 does not significantly change current practice surrounding the disclosure of subsequent events, it provides guidance on management’s assessment of subsequent events and the requirement to disclose the date through which subsequent events have been evaluated. ASC 855 became effective on June 30, 2009. We have evaluated subsequent events through November 7, 2009, the date our consolidated financial statements were available to be issued for this Quarterly Report on Form 10-Q for the quarter ended September 30, 2009. Results of Operations - First Nine Months 2009 vs. First Nine Months 2008 Revenues. During the First Nine Months 2009, we generated $8,092 in revenues through our Ethanol Group division. We do not expect our Ethanol Group to generate revenues during the remainder of 2009. We did not generate any revenues during the First Nine Months 2008. Expenses. Our cash outlays for operating expenses during the First Nine Months 2009 were $332,127, down from $531,632 for the First Nine Months 2008. Our non-cash operating expenses, which include stock issued for services and options issued for services, totalled $57,192 and $276,408 and beneficial conversion expense totalled $50,000 and $-0- for the First Nine Months 2009 and the First Nine Months 2008, respectively. We have dramatically reduced our monthly operating expenses, which including salary and professional fees, currently are approximately $5,000. The level of such operating expenses are expected to remain at such levels for the foreseeable future, unless we are able complete the acquisition of an existing ethanol production facility, of which there is no assurance. Should our Ethanol Group continue to generate business opportunities, or should we be successful in acquiring an ethanol plant or becoming the operator of an ethanol plant, our operating expenses will significantly increase, although we are unable to predict the amount of such increase. Financial Condition At September 30, 2009, we had $29,903 in cash and a working capital deficit of $149,580. These positions are down from $314,224 and $181,205 at December 31, 2008, respectively. In August and October, on of our directors made loans to us of $50,000 and $10,000, respectively. The funds derived from these loans were used to pay operating expenses. These loans are evidenced by separate promissory notes that bear interest at ten percent per annum, are payable on demand and may be converted into shares of our common stock at the rate of one share for every $.01 of indebtedness so converted. This director has indicated that he will not demand payment of these loans until such time as we have adequate funds with which to repay the loans. Additional funds, including further loans from a director, if any, will likely be necessary to sustain our operations through the remainder of 2009 and the first half of 2010. There is no assurance that we will be able to obtain such additional capital. Further, as discussed below, we will be required to obtain additional capital to pursue current business opportunities and otherwise to pursue our complete plan of business. Management’s Plans Relating to Future Liquidity We currently have a limited cash on hand. In addition, we will require additional capital to maximize the potential for strategic acquisitions. We may never obtain capital for this purpose. Should we locate an existing ethanol production facility that we are able to acquire, we would be unable to complete any such acquisition, without significant financing. While our management believes we will be able to secure the financing, in the form of debt, equity or a combination thereof, necessary to complete any such proposed acquisition, there is no assurance that such will be the case. This uncertainty in the availability of financing has been exacerbated by the recent severe downturn in the U.S. economy lead by the banking and securities industries. We have retained Trinity Capital, Los Angeles, California, as our investment banker. In addition, we are seeking an investment partner for our enzyme venture. To date, we have not received a commitment for an equity investment or a loan in any amount. During the remainder of 2009, we intend to commit a portion of our current capital to our Ethanol Group business activities and towards our pursuing the acquisition of an existing ethanol production facility. The needed funding will be sought from third parties. Currently, there is no arrangement with any person for the needed funding. There is no assurance that we will be successful in our endeavors. Capital Expenditures During the First Nine Months 2009, we made $2,194 in capital expenditures. During the First Nine Months 2008, our capital expenditures were $7,332. We cannot predict the amount of any future capital expenditures, if any. Item 3. Quantitative and Qualitative Disclosures About Market Risk. Not applicable. Item 4T. Controls and Procedures. Our Chief Executive Officer/Acting Chief Financial Officer, after evaluating the effectiveness of our disclosure controls and procedures, as defined in Rule 13a-15(e) of the Securities Exchange Act of 1934 has concluded that, as of the end of the fiscal quarter covered by this report on Form 10-Q, our disclosure controls and procedures were effective to provide reasonable assurances that information required to be disclosed in the reports filed or submitted under the Securities Exchange Act of 1934 is recorded, processed, summarized and reported within the time periods specified in the Securities and Exchange Commission’s rules and forms and such information is accumulated and communicated to management, including the Chief Executive Officer/Acting Chief Financial Officer, as appropriate, to allow timely decisions regarding disclosures. There was no change in our internal control over financial reporting during the quarter ended September 30, 2009, that has materially affected, or is reasonably likely to materially affect, the Company's internal control over financial reporting. PART II - OTHER INFORMATION Item 1. Legal Proceedings. We are a defendant in a lawsuit filed in the Iowa District Court for Polk County, Case No. CL-112106, styled Polymer Pipe Technology, L.L.C. vs. ALL Energy Company, et al. The plaintiff alleges breaches of a non-disclosure agreement and interference with prospective business interests and seeks unspecified monetary damages. In addition, a temporary injunction was granted, ex parte, pursuant to which the defendants are prohibited from violating the aforementioned non-disclosure agreement. We believe this lawsuit to be without merit and intend to present a vigorous defense. Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. During the three months ended September 30, 2009, we issued unregistered securities, as follows: 1. (a) Securities Sold. A $50,000 principal amount convertible promissory note, bearing interest at 10% per annum and payable on demand; (b) Underwriter or Other Purchasers. Such convertible promissory note was issued to Dean E. Sukowatey; (c) Consideration. Such convertible promissory note was issued in consideration of a $50,000 loan; and (d) Exemption from Registration Claimed. The convertible promissory note is exempt from registration under the Securities Act of 1933, as amended, pursuant to the provisions of Section 4(2) thereof and Rule 506 thereunder, as a transaction not involving a public offering.; (e) Terms of Conversion or Exercise. The convertible promissory note may be converted into shares of common stock at the rate of one share for every $.01 of indebtedness converted. Subsequent to September 30, 2009, we have issued unregistered securities, as follows: 1. (a) Securities Sold. A $10,000 principal amount convertible promissory note, bearing interest at 10% per annum and payable on demand; (b) Underwriter or Other Purchasers. Such convertible promissory note was issued to Dean E. Sukowatey; (c) Consideration. Such convertible promissory note was issued in consideration of a $50,000 loan; and (d) Exemption from Registration Claimed. The convertible promissory note is exempt from registration under the Securities Act of 1933, as amended, pursuant to the provisions of Section 4(2) thereof and Rule 506 thereunder, as a transaction not involving a public offering.; (e) Terms of Conversion or Exercise. The convertible promissory note may be converted into shares of common stock at the rate of one share for every $.01 of indebtedness converted. Item 3. Defaults upon Senior Securities. None. Item 4. Submission of Matters to a Vote of Security Holders. No matter was submitted to our shareholders, during the three months ended June 30, 2009. In April 2007, holders of approximately 60% of our common stock, acting by written consent in lieu of a meeting, approved an amendment to our amended and restated certificate of incorporation, whereby our authorized capital shares would be increased to 700,000,000 shares of common stock and 50,000,000 shares of preferred stock. This amendment to our amended and restated certificate of incorporation is expected to be effected in the near future. Item 5. Other Information. None. Item 6. Exhibits. Exhibit No. Description 31.1 * Certification of Chief Executive Officer and Principal Financial and Accounting Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 32.1 * Certification of Chief Executive Officer and Principal Financial and Accounting Officer Pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 * filed herewith. SIGNATURES In accordance with the requirements of the Securities Exchange Act of 1934, Registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. Date: November 23, 2009. ALL FUELS & ENERGY COMPANY By: /S/ DEAN E. SUKOWATEY Dean E. Sukowatey, President and Acting Chief Financial Officer
